Where the plaintiff sues for, and proves a demand beyond the summary process jurisdiction, and the defendant relies on a discount which he succeeds in establishing, and thus reduces the plaintiff’s demand down to the summary jurisdiction, the plaintiff is entitled to tax full costs.
Under the act of 1791, (1 Faust 9,) which allows but fifty cents per day to witnesses “ attending Court residing in the cities, towns, or villages, where the Court is held,” the word “villages” may possibly include such limits as are usually regarded as parts of the villages; but the term “ cities” must be construed according to its legal meaning, and as referring to known boundaries : the City of Charleston is a legal corporation extending only to Boundary street, and the Court sits within these limits; a witness therefore, who resides without the corporate limits, on Charleston neck, is entitled to one dollar per day for his attendance.